Citation Nr: 1538764	
Decision Date: 09/10/15    Archive Date: 09/18/15

DOCKET NO.  10-36 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable initial rating for residual scar of the left face, healed, with numbness of the left side of the face (facial scar) prior to May 12, 2014, and a rating higher than 10 percent thereafter.

2.  Entitlement to a compensable initial rating for residual scar of the chest, healed, (chest scar) prior to May 12, 2014, and a rating higher than 10 percent thereafter.

3.  Entitlement to a compensable initial rating for residual scar of left arm (left arm scar).

4.  Entitlement to service connection for left ear numbness (7th cranial nerve group paralysis).

5.  Entitlement to service connection for a right ankle disorder.

6.  Entitlement to service connection for a left ankle disorder.

7.  Entitlement to service connection for left chest numbness (radicular group paralysis).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from February 1976 to February 1979.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for scars of the left face, chest, and left arm, and denied service connection for bilateral ankle disorders, left chest numbness and left ear numbness.

The Veteran testified at a video conference hearing before a Veterans Law Judge in November 2013.  A transcript of the hearing is associated with the claims file.  Unfortunately, the Judge that presided over that hearing is no longer employed by the Board.  VA regulations require that the Judge who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707.

In a June 2015 letter, the Veteran was notified of his options.  The Veteran responded that he did not wish to appear at another Board hearing and wanted the Board to consider his case on the evidence of record.  As such, the Board will consider his case on the evidence of record.

In January 2014, the Board remanded this case for further development.

In a February 2015 rating decision, the Appeals Management Center (AMC), increased the Veteran's rating for residual scar, left face, healed, with numbness left side of face, to 10 percent effective May 12, 2014, and increased his rating for residual scar, chest, healed to 10 percent effective May 12, 2014.  Insofar as higher ratings are available for these disabilities and the Veteran is presumed to be seeking the maximum available benefit, these claims remain on appeal.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

The issue of service connection for left chest numbness (radicular group paralysis) is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's facial scar exhibited one of the eight characteristics of disfigurement, namely length, throughout the entirety of the appeals period.

2.  The Veteran's chest scar is not deep or 6 square inches (39 sq. cm.) or larger.  It does not cause limitation of motion or other disabling effects.  The Veteran first reported associated scar pain at his November 14, 2013, hearing.

3.  The Veteran's left arm scar is not deep, painful, or 6 square inches (39 sq. cm.) or larger.  It does not cause limitation of motion or other disabling effects

4.  The Veteran does not have current 7th cranial nerve group paralysis.

5.  The Veteran does not have a current right ankle disorder.

6.  The competent and credible evidence does not show that the Veteran's left ankle disorder is related to his military service.


CONCLUSIONS OF LAW

1.   Prior to May 12, 2014, the criteria for an initial 10 percent rating for facial scar are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code (DC) 7800 (2008).

2.  The criteria for an initial rating higher than 10 percent rating for facial scar are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code (DC) 7800 (2008).

3.  Prior to November 14, 2014, the criteria for a compensable initial rating for chest scar are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.118, Diagnostic Codes (DC) 7801-7805 (2008).

4.  From November 14, 2014, to May 12, 2014, the criteria for a 10 percent rating, but not more, for chest scar are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code (DC) 7804 (2008).

5.  As of May 12, 2014, the criteria for a compensable initial rating for chest scar are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.118, Diagnostic Codes (DC) 7801-7805 (2008).

6.  The criteria for a compensable initial rating for left arm scar are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.118, Diagnostic Codes (DC) 7801-7805 (2008).

7.  Left ear numbness (7th cranial nerve group paralysis) was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2014).

8.  A right ankle condition was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2014).

9.  A left ankle condition was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record that is necessary to substantiate the claim; that VA will seek to provide; and that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additionally, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

The Veteran's scar claims arise from an appeal of the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

With regard to the service connection claims, the Board finds that the required notice was met through correspondence sent to the Veteran during the course of the claim.  See August 2008 letter.

Next, VA has a duty to assist the Veteran in the development of the claim, which includes assisting in the procurement of service treatment records and pertinent treatment records and, when necessary, providing an examination.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record, including testimony provided at a November 2013 Board hearing.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

In compliance with the Board's January 2014 remand, VA associated the Veteran's personnel file with the claim file, obtained the Veteran's service treatment records from Camp Lejeune, and again sought records of any criminal investigation following the Veteran's in-service attack.  In a May 2014 response, the Naval Criminal Investigative Service (NCIS) reported that it had no record of a criminal investigation on the requested individual. VA provided the Veteran with medical examinations in January 2015.  This examination contained all information needed to rate the disability.  These examiners reviewed the objective evidence of record, documented the Veteran's current complaints, and performed thorough clinical evaluations.  Therefore, this examination is adequate for VA purposes.  Thus VA has complied with the January 2014 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

The United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

At the hearing the presiding Veterans Law Judge identified the issue, sought information as to treatment to determine whether all relevant records had been obtained, and sought information as to any changes in the disability since the last examination.  Ultimately the claim was remanded for new examinations.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with these duties; they have not identified any prejudice in the conduct of the Board hearing.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Initial Ratings - Scars

As noted in the introduction, the Veteran was service connected for a left facial scar, a chest scar, and a left arm scar in the February 2009 rating decision on appeal.  Initially, all three scars were given a noncompensable (0 percent) rating effective July 31, 2008.  The February 2015 rating decision, increased his ratings for left facial scar and chest scar to 10 percent effective May 12, 2014, thereby staging these ratings.  See Fenderson v. West, 12 Vet App 119, 125-26 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  Below the Board will address whether this or any other staging is most appropriate.

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155.

VA revised the criteria for rating skin disorders on October 23, 2008; however, this new regulation specifically applies only to claims received on or after October 23, 2008.  73 Fed. Reg. 54708 (September 23, 2008).  In this case, the Veteran's claim was filed before October 23, 2008.  Accordingly, these revisions do not apply to the present case.  Id.  Thus the following discussion will address the Veteran's symptoms in light of the relevant regulations in effect at the time of the Veteran's claim.

Diagnostic Code (DC) 7800 provides rating criteria for disfigurement of the head, face, and neck.  38 C.F.R. § 4.118 (2008).  A skin disorder with one characteristic of disfigurement of the head, face, or neck is rated 10 percent disabling.  38 C.F.R. § 4.118, DC 7800 (2008).  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement, is rated 30 percent disabling.  Id.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement, is rated 50 percent disabling.  Id.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement, is rated 80 percent disabling.  Id.

The eight characteristics of disfigurement, for purposes of rating under 38 C.F.R. § 4.118, are: (1) Scar is 5 or more inches (13 or more cm.) in length; (2) scar is at least one-quarter inch (0.6 cm.) wide at the widest part; (3) surface contour of scar is elevated or depressed on palpation; (4) scar is adherent to underlying tissue; (5) skin is hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); (6) skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); (7) underlying soft tissue is missing in an area exceeding six square inches (39 sq. cm.); and (8) skin is indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  38 C.F.R. § 4.118, DC 7800, Note (1) (2008).

DC 7801 provides ratings for scars, other than the head, face, or neck, that are deep or that cause limited motion.  38 C.F.R. § 4.118 (2008).  Scars that are deep or that cause limited motion in an area or areas exceeding 6 square inches (39 sq. cm.) are rated 10 percent disabling.  Id.  Scars in an area or areas exceeding 12 square inches (77 sq. cm.) are rated 20 percent disabling.  Id.  Scars in an area or areas exceeding 72 square inches (465 sq. cm.) are rated 30 percent disabling.  Id.  Scars in an area or areas exceeding 144 square inches (929 sq.cm.) are rated 40 percent disabling.  A deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7801, Note (1) (2008).

DC 7802 provides  a 10 percent ratings for scars, other than the head, face, or neck, in an area or areas of 144 square inches (929 sq. cm.) or greater, that are superficial or that do not cause limited motion.  38 C.F.R. § 4.118 (2008).  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7802, Note (1) (2008).

DC 7804 provides a 10 percent rating for superficial scar that are painful on examination.  38 C.F.R. § 4.118 (2008).

DC 7805 provides that any other scars (including linear scars) and other disabling effects of scars should be evaluated even if not considered in a rating provided under diagnostic codes 7800-04 under an appropriate diagnostic code.  38 C.F.R. § 4.118 (2008).


Facial Scar

At the time of his January 2009 VA examination, the Veteran's facial scar was described as "positioned on the left side of his face starts behind his ear and runs diagonally to just below the left side of his mouth."  This scar was described at one point as four inches in length and then later in the examination it was described as measuring approximately 6 inches by 1/16 inch.  The examiner noted that it was hard to accurately measure as the Veteran had a beard covering his face.  Extending the Veteran the benefit of the doubt, the Board will accept the larger measurement of 6 x 1/16.  This scar was the same color as his skin, level, and nontender.  The Veteran reported numbness over the side of the face, but not pain.  This scar did not adhere to underlying tissue.  There was no loss of skin, ulceration, or skin break down.  There was no distortion or asymmetry to the face, no limitation of motion, and no disfigurement.  The texture of the skin was normal and the scar was stable.

In a March 2013 statement, the Veteran reported that his ear scar still drained.

At his November 2013 hearing, the Veteran testified that his neck, ear, and face area was numb around the scar and his scars had no feeling.  He also reported that his scars were painful, wider than 1/4 inch, elevated or depressed on palpation, and had irregular texture.  The objective evidence of record does not attribute these characteristics to this scar.

The Veteran again underwent a VA examination in conjunction with this claim in May 2014.  At that time, this scar was described as spanning "from behind left ear diagonally to just below the left side of his mouth."  This scar was painful in that the Veteran reported constant numbness and intermittent transient shocking sensation.  It was unstable in that he reported occasionally blisters and drains serous discharge.  This scar measured 15.0 by 0.2 cm.  There was no elevation, depression, adherence to underlying tissue, or missing underlying soft tissue.  There was no abnormal pigmentation or texture.  There was no gross distortion or asymmetry of facial features or visible or palpable tissue loss.  There was no resultant limitation of motion and no other pertinent physical findings, complications, conditions, signs and/or symptoms associated with this scar.

At the time of his January 2015 cranial nerves examination, the Veteran reported constant numbness and intermittent transient shocking sensation, area occasionally blisters and drains serous discharge.

Based on the above, this scar exhibited one of the eight characteristics of disfigurement, namely length, throughout the entirety of the appeals period.  See 38 C.F.R. § 4.118, DC 7800, Note (1) (2008).  It was more than 5 inches (13 cm) in length, but less than 1/4 inch (.6 cm) wide at its widest part.  It was level and normal in color.  This scar did not adhere to the underlying tissue.  While this scar was long enough to qualify as disfiguring, it did not cover an area exceeding six square inches (39 sq. cm.).  Thus, it exhibits one of the eight characteristics of disfigurement and a 10 percent rating is warranted for the entirety of the appeals period.  See 38 C.F.R. § 4.118, DC 7800 (2008).  As such, a staged rating is not necessary.  A higher rating would require additional characteristics of disfigurement or visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features.  See id.  These symptoms are not shown here.  Likewise, there is no finding that this scar results in limitation of motion or other disabling effects that would allow for consideration under DC 7805.  38 C.F.R. § 4.118 (2008).  Therefore the Veteran's facial scar rating is un-staged and a 10 percent rating, but no more, for the entire appeals period is awarded.  38 C.F.R. § 4.7.

This disability includes numbness of the left side of the face.  Below, the Board will address entitlement to service connection for numbness of the left ear.  Here, the Board will consider whether this facial numbness warranted a separate compensable rating.  In order to warrant a separate compensable rating, the Veteran's facial numbness must be analogous to at least moderate incomplete paralysis of the corresponding nerve.  See 38 C.F.R. § 4.124a, DC 8207.  The terms "mild," "moderate," "severe," and "moderately severe" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  In this case, the Veteran reports only sensory difficulties including numbness and intermittent transient shocking sensation.  To the extent that this scar was noted to be painful, that pain was described as these sensations of numbness and transient shocking.  There is no associated functional impairment.  Based on this, the Board finds that the Veteran's facial numbness is no more than mild.  As such, a separate compensable rating for facial numbness is not warranted.

Chest Scar

At the time of his January 2009 VA examination, the Veteran's chest scar was described as extending from "the right upper chest angling down on an angle to across the xiphoid process to the left side of his chest on a diagonal from right to left."  This scar measured 10 1/2 inches long and 1/4 inch wide at its widest, which was at the lower end or bottom of the scar.  This is a total area of 2.6 square inches.  The lower end or bottom of the scar was slightly elevated, otherwise the scar was level.  It was skin colored and nontender.  He had no associated pain.  The scar did not adhere to underlying tissue.  There was no loss of skin ulceration or skin break down and no limitation of motion.  The texture of the skin was normal and the scar was stable.

Again, at his November 2013 hearing, the Veteran testified that his scars were painful, wider than 1/4 inch, elevated or depressed on palpation, and had irregular texture.  The objective medical evidence confirms that this scar was 1/4 inch wide at its widest and elevated, as described by the Veteran during his hearing, but there was no objective medical evidence of irregular texture.

The Veteran again underwent a VA examination in conjunction with this claim in May 2014.  At that time, the Veteran's chest scar was described as being on his left side and diagonal.  The Veteran reported intermittent tenderness to palpation, but denied instability.  This scar was linear and measured 26.0 cm.  It was not unstable.  There was no resultant limitation of motion and no other pertinent physical findings, complications, conditions, signs and/or symptoms associated with this scar.

Based on the above, the Veteran's chest scar was not deep in that it was not associated with underlying soft tissue damage.  It affected an area of less than 6 square inches (39 sq. cm.).  It did not cause limitation of motion or result in other disabling effects.  Thus, this scar does not meet the requirements for a compensable rating under DC 7801, DC 7802, or DC 7805 at any point during the appeals period.  See 38 C.F.R. § 4.118 (2008).  At the time of his June 2009 VA examination, the Veteran denied any pain associated with this scar.  As such, a compensable rating under DC 7804 was likewise unwarranted.  

At his November 14, 2013, hearing, however, the Veteran reported that his scars were painful.  This is reiterated and associated with his chest scar during the May 2014 examination, which noted the Veteran's complaints of intermittent tenderness to palpation.  These complaints are sufficient to satisfy the requirements for a 10 percent rating under DC 7804 as of the Veteran's first report of this additional symptom, November 14, 2013.  See 38 C.F.R. § 4.118, DC 7804 (2008).  This is the highest rating available under this diagnostic code.  The Veteran had previously stated that his injuries were very painful or numb in an April 2013 statement.  As the Veteran had separate claims pending specifically for facial and chest numbness, the Board does not find this statement to be sufficient evidence of the onset of the additional symptom of tenderness to palpation.  Therefore the increase in initial rating is staged based on the November 14, 2013 hearing.  Again, the record does not show that this scar was deep or 6 square inches (39 sq. cm.) or larger or that it caused limitation of motion or other disabling effects.  As such, a higher rating is not warranted.  See 38 C.F.R. § 4.118, DC 7801-7805 (2008).  Thus, the current staging is modified to reflect the Veteran's initial report of pain at his November 2013 hearing.

Left Arm Scar

At the time of his January 2009 VA examination, the Veteran's left arm scar was described as being located on the left lateral surface of the left arm adjacent to the elbow.  This scar measured 2 1/2 inches long and 1/16 inch wide, for a total area of well less than one square inch.  It was skin level, skin color, and nontender.  There was no pain, no loss of skin ulceration or skin break down, and no adherence to underlying tissue.  The texture of the skin was normal and the scar was stable.

Again, at his November 2013 hearing, the Veteran testified that his scars were painful, wider than 1/4 inch, elevated or depressed on palpation, and had irregular texture.

In May 2014, the Veteran underwent another VA examination in conjunction with this claim.  At that time the examiner identified a scar on his left arm adjacent to the elbow.  The Veteran denied pain or instability.  This was a 5.0 cm linear scar.  This scar was stable without frequent loss of covering of skin over the scar.  There was no resultant limitation of motion and no other pertinent physical findings, complications, conditions, signs and/or symptoms associated with this scar.

Based on the above, the Veteran's left arm scar was not deep in that it was not associated with underlying soft tissue damage.  It affected an area of less than 6 square inches (39 sq. cm.).  It was not painful.  It did not cause limitation of motion or result in other disabling effects.  To the extent that the Veteran testified that his scars were wider than 1/4 inch, elevated or depressed on palpation, and had irregular texture, the objective evidence of record does not attribute those characteristics to this scar.  Thus, this scar does not meet the requirements for a compensable rating under DC 7801, DC 7802, DC 7804, or DC 7805 at any point during the appeals period.  See 38 C.F.R. § 4.118 (2008).  Therefore, a compensable rating for this scar is not warranted at any point during the appeals period.  38 C.F.R. § 4.7.

Extraschedular Considerations

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).

Consideration for an extra-schedular evaluation is warranted when a service-connected disability presents an exceptional or unusual disability picture, meaning that the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  If either of those elements is satisfied, then the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected disabilities, such as limitation of motion, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As the rating schedule is adequate to evaluate the disabilities, referral for extraschedular consideration is not in order.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Likewise, the record does not show that these disabilities have rendered the Veteran unemployable and the Veteran had not so alleged.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is not raised.  See Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009); but see Rice v. Shinseki, 22 Vet. App. 447 (2009).

Service Connection - Generally
	
To prevail on the issue of service connection, there must be competent and credible evidence of (1) a current disability, (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between an in-service injury or disease and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313   (Fed. Cir. 2009).  Alternately, secondary service connection may be established for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a); see Harder v. Brown, 5 Vet. App. 183, 187 (1993).  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Service connection presupposes a current diagnosis of the claimed disability.  See Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992); Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); see also McLain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the current disability requirement for a service connection claim is satisfied if the claimant has a disability at the time the claim is filed or during the pendency of the claim).

Left Ear Numbness

The Veteran is seeking a service connection for left ear numbness (7th cranial nerve group paralysis).  To this end, the Veteran underwent a January 2015 VA examination.  This examiner found that the Veteran had not been diagnosed with 7th cranial nerve paralysis and had not been evaluated for symptoms of this condition.  A review of available medical records did not show Veteran to have a diagnosis of 7th cranial nerve paralysis.  There were no objective findings of 7th cranial nerve paralysis.  Although the Veteran reported constant numbness and intermittent transient shocking sensation, occasional blisters, and serious discharge, these were not signs, symptoms, or findings consistent with 7th cranial nerve paralysis.  Thus, the Veteran is not found to have a current 7th cranial nerve disability.  

As such, VA has not received evidence of a current disability.  Thus, the current disability requirement has not been satisfied.  See Wamhoff, 8 Vet. App. 517, 521; Brammer, 3 Vet. App. 223, 225.  In the absence of competent and credible evidence showing the Veteran has the claimed disability, service connection must be denied. 

In short, the requirement of competent medical evidence of current disability has not been met as to this claim.  For the above reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is inapplicable.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Right Ankle Disorder

The Veteran is also seeking service connected for a right ankle disorder.

The Veteran's service treatment records show treatment for a mild sprain of his right foot in June 1976, a right ankle x-ray in August 1976, and pressure sores on both ankles in June 1977.  His VA treatment records note a history of right foot surgery secondary to traumatic injury with lawn mower in 1990.  More recent records, however, show only left ankle complaints.  Moreover, the January 2015 examiner specifically noted that the Veteran right ankle was normal upon examination.  In his February 2015 statement, the Veteran argued that his complaints have "always been the left ankle, never the right."  As such, the record does not contain evidence of a current right ankle disorder and the claim must be denied.  See Wamhoff, 8 Vet. App. 517, 521; Brammer, 3 Vet. App. 223, 225.

Left Ankle Disorder

The Veteran is also seeking service connection for a left ankle disorder.  

VA treatment records note a history of left ankle pain.  He underwent left ankle peroneal tendon repair surgery in August 2011 and is currently diagnosed with status post left ankle peroneal tendon repair with residuals.  Thus, the current disability requirement has been met.

In an October 2013 nexus opinion, the Veteran's VA podiatrist found that the Veteran's current ankle disability (peroneal tendon pathology with tear and ankle arthritis requiring surgery) was most likely caused by or the result of his lateral ankle sprain with in service as this is a known cause of peroneal tendinopathy and ankle arthritis.  As this opinion presupposes an in-service left ankle injury, its probative value is contingent on a finding that the Veteran did indeed injure his left ankle in service.  As explained below, the Board does not find this to be the case.

The Veteran's service treatment records do not show a left ankle sprain during service.  Instead, the June 1976 treatment record shows a mild sprain of his right foot and the August 1976 record notes an x-ray of the right ankle, finding "soft tissue swelling overlies lateral malleolus" but otherwise normal.  The Veteran has since argued that this was a mistake in the record and that, in fact, this record should note a left ankle injury.  See e.g., February 2015 statement.  The Board finds it exceedingly unlikely that the service treatment records would misidentify the ankle affected by this injury twice, in both June 1976 and August 1976, as the Veteran is arguing.  Thus, the Board finds that this documented injury was to the right ankle, not the left.

Alternately, the Board has considered whether the Veteran's statements provide sufficient lay evidence of an undocumented in-service injury to his left ankle.  The Veteran is competent to report on the onset and continuity of observable symptomatology, such as ankle pain; however, these statements must be considered in light of the entire record.  Layno v. Brown, 6 Vet. App. 465 (1994); Madden v. Brown, 125 F. 3d 1447, 1481 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").  The question then becomes whether the Veteran's lay evidence is found to be credible.  In this case, the Board does not find his lay evidence of an in-service left ankle injury to be credible given the changing description of the claimed injury and his willingness to present evidence at hearing that is in direct contradiction of the existing evidence.  During the pendency of this claim, the Veteran's description of his in-service left ankle injury has altered.  At the time of his July 2008 claim, the Veteran reported injuring both ankles while playing intermural sports in service.  In his August 2010 VA Form 9, the Veteran stated that he broke both ankles during training, but had been told to "suck it up" because he was a marine.  Later, in his description of the attack that left him with the scars rated above, the Veteran has described this injury as a broken left ankle that had him in a walking cast.  See October 2013 statement.  This changing description lessens the credibility of the Veteran's lay evidence.  More compelling on the issue of credibility, however, is the contradiction between the Veteran's testimony at his Board hearing and his previously submitted medical evidence.  At his hearing, the Veteran testified that he had not injured his ankle while a civilian and his surgery was the result of his claimed in-service injury.  By contrast, the medical evidence of record dated July 29, 2008, the day that the Veteran submitted his claim, shows a left ankle injury two weeks prior wherein his twisted his ankle and it swelled.  While a post-service injury would not preclude the possibility of service connection, the Veteran's willingness to conceal this from the presiding Veterans Law Judge significantly damages his credibility.  As the only evidence of an in-service left ankle injury is the Veteran's lay statements and the Board does not find that evidence to be credible, no in-service injury is established.  Therefore, service connection is denied.


ORDER

Prior to May 12, 2014, an initial 10 percent rating for facial scar is granted.

An initial rating higher than 10 percent rating for facial scar is denied.

Prior to November 14, 2014, a compensable initial rating for chest scar is denied.

From November 14, 2014, to May 12, 2014, a 10 percent rating, but not more, for chest scar is granted.

As of November 14, 2014, a rating higher than 10 percent for chest scar is denied.

A compensable initial rating for left arm scar is denied.

Service connection for left ear numbness (7th cranial nerve group paralysis) is denied.

Service connection for right ankle disorder is denied.

Service connection for left ankle disorder is denied.


REMAND

Left Chest Numbness

The Veteran is seeking service connection for left chest numbness (radicular group paralysis).  He provided lay evidence of chest numbness and has associated this symptom with either his chest scar or the in-service attack that led to the chest scar.  This is sufficient to trigger VA's duty to conduct an examination and obtain medical opinion evidence.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4), 3.326; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

He originally claimed this condition as a separate disorder.  During the course of the appeal, he has associated this with his chest scar, but did not report scar numbness during his examinations.  An examination is necessary to specifically address the Veteran's reports of chest numbness and to determine whether this symptom is part of the overall disability picture for his chest scar or is more appropriately addressed as a separate disability.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA neurologic examination to determine the nature and etiology of any current chest numbness.  His claims folder should be made available to the examiner and reviewed in conjunction with the examination.  Specifically, the examiner should address the following questions:

a.  Does the Veteran currently have a condition characterized by chest numbness?

b.  If so, is it at least as likely as not (50 percent probability or greater) that this condition had its onset in service or is otherwise related to military service, to include the in-service attack that left to his chest scar?

c.  Alternately, is it at least as likely as not (50 percent probability or greater) that this condition is causally related to his chest scar?
The examiner should provide reasons for the opinion(s) given.  The reasons for the opinions should include consideration of the Veteran's lay statements.  The medical reasons for accepting or rejecting the Veteran's statements should be set forth in detail.

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010). (The agency of original jurisdiction should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

2.  Thereafter, the RO/AMC should readjudicate the claim in light of the additional evidence obtained.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case.  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


